Citation Nr: 0216494	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a headache disorder and, if so, entitlement to 
service connection for a headache disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a sleep disorder and, if so, entitlement to 
service connection for a sleep disorder.

(The issue of entitlement to service connection for 
hypertension will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1985 to June 
1993, with 13 years prior unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia declined to reopen previously denied claims seeking 
service connection for a headache disorder and a sleep 
disorder and entitlement to service connection for 
hypertension.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).

The Board is undertaking additional development on the claim 
of service connection for hypertension pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903.  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.



FINDINGS OF FACT

1.  The rating decision dated in February 1994 denied the 
claims of entitlement to service connection for a headache 
disorder and a sleep disorder, and the appellant did not 
perfect an appeal.  

2.  Evidence submitted since the February 1994 rating 
decision is not so significant that it must be considered to 
fairly decide the merits of the claims of entitlement to 
service connection for a headache disorder and a sleep 
disorder.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision denying the claims of 
entitlement to service connection for a headache disorder and 
a sleep disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.302 (2002).  

2.  Evidence submitted since the February 1994 rating 
decision is not new and material with respect to the claims 
of entitlement to service connection for a headache disorder 
and a sleep disorder; thus, the requirements to reopen these 
claims have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims 
to reopen previously finally-denied claims are the exception.  
If a claim to reopen was pending on August 29, 2001 (as this 
claim was), the changes made to the regulations pertaining to 
such claims do not apply to it.  Id.  Whereas VA regulations 
are binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue, 
and the Board will apply the previous version of 38 C.F.R. 
§ 3.156 to this claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA 's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  Upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.  

These claims are requests to reopen previously denied claims.  
There is no issue as to whether they are substantially 
complete.  38 U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. 
§§ 3.150(a), 3.151(a), 3.159)b)(2) (2002).  The appellant 
filed appropriate claims seeking to establish entitlement to 
service connected compensation sometime prior to June 1998, 
when his claim file was determined to be missing.  
Accordingly, when he later submitted statements seeking 
service connection and to reopen the previously denied 
claims, these informal claims did not require submission of 
another formal application.  See 38 C.F.R. § 3.155(a) (2002).  
There is thus no issue as to providing the appropriate form 
or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b).  After the appellant filed the 
statement accepted by the RO as a claim to reopen in February 
1998, the RO informed him of the May 2000 rating decision by 
a June 2000 letter that discussed the evidence considered and 
the rationale for the decision.  An April 2001 statement of 
the case informed the appellant what was required to reopen 
his claim and the evidence considered.  The RO sent the 
appellant an April 2001 letter discussing the requirements of 
the VCAA and VA's notification and assistance obligations.  
After receipt of additional evidence, the RO issued a 
November 2001 supplemental statement of the case listing the 
evidence considered, the legal criteria for evaluating the 
claims, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio, 16 Vet. App. 
at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3).  The appellant's claim file was 
lost sometime prior to June 1998.  The appellant provided 
private medical records with his February 1998 claim to 
reopen, and the RO has requested and received all available 
VA treatment records.  VA has undertaken all necessary and 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful, as the requirements of the VCAA 
have been substantially met by the RO. 

II.  Analysis

By a February 1994 rating decision, the RO denied the 
appellant's claims of service connection for a headache 
disorder and a sleep disorder.  Although the record does not 
include the letter from the RO notifying the appellant of 
that determination, the Board concludes that the appellant 
was so notified soon after the rating decision, for the 
appellant provided a copy of the February 1994 rating 
decision to the RO in response to the RO's efforts to 
reconstruct the claims file.  He also provided a statement of 
the case, indicating that he filed a notice of disagreement 
in August 1994 with respect to the sleep disorder claim, 
among others.  The headache claim is not addressed in the 
statement of the case, indicating that he did not file a 
notice of disagreement with respect to that issue.  However, 
there is no indication that he perfected his appeal by filing 
a substantive appeal within a year of notice of the rating 
decision.  The rating decision therefore became final.  See 
38 C.F.R. § 20.200 (1994) (an appeal consists of a timely 
filed written notice of disagreement and, after a statement 
of the case has been furnished, a timely filed substantive 
appeal); 38 C.F.R. § 20.302(b) (1994) (claimant must file a 
substantive appeal within 60 days of the statement of the 
case or within a year of notice of the action appealed, 
whichever period ends later); 38 C.F.R. § 20.302(a) (1994) 
(claimant must file a notice of disagreement with a rating 
decision within one year of notice of the decision in order 
to initiate an appeal.)

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  38 U.S.C.A. §§ 7105(c), 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).  If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
1991).  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the  Hodge decision was made.  See 38 C.F.R. § 
3.156(a) (2002).  However, as noted above, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received prior to 
August 29, 2001, the following regulation defines new and 
material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the April 1996 
rating decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since February 1994 to "contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.  

The evidence at the time of the February 1994 rating decision 
included the service medical records, which showed treatment 
in July 1991 for complaints of headaches once per week 
without a diagnosis and his complaint at his separation 
examination of trouble sleeping.  Also of record was a 
VA examination in December 1993 indicating that the appellant 
complained of a moderate reduction in headache symptomatology 
on leaving the service, though he continued to have headaches 
once per week.  The examination included a diagnosis of mild 
chronic recurring headaches controllable with analgesics and 
sleep.  It was noted that there were no specific migraine 
features or evidence of intracranial etiology.  The December 
1993 VA examination also indicated that the appellant 
complained of sleep disturbance and frequent waking at night 
and that he stated he had been treated with medication for 
relaxation without change in his sleep pattern.  The examiner 
diagnosed sleep disturbance, adjusting a functional disorder 
rather than a true sleep disorder.  Considering this 
evidence, the RO issued the February 1994 rating decision 
denying the claims because neither a headache disorder nor a 
sleep disorder were found on the recent examination or linked 
by medical evidence to his service.  

After February 1994, the appellant submitted medical evidence 
concerning his claims, including a May 1993 service clinical 
record showing headaches at least once per week and 
difficulty sleeping and a VA environmental physician's 
statement dated in October 1997 diagnosing migraine headaches 
and a sleep disorder as part of a Persian Gulf War registry.  
The record also included: VA clinical records in February 
1995 indicating a diagnosis of migraine headaches of acute 
onset; VA clinical records from May to October 1997 showing 
migraine headaches and a sleep disorder secondary to life 
stresses, such as school and work; VA clinical records from 
April to November 1999 revealing chronic headaches and 
insomnia secondary to nonservice-connected psychiatric 
issues; VA clinical records in April 2000 to April 2001 
discussing migraine headaches and a sleep disorder secondary 
to nonservice-connected depression.  These VA clinical 
records consistently identify current findings of a headache 
disorder and a sleep disorder, but fail to show any 
connection between these current findings and the appellant's 
service.  

This additional evidence is new, in the sense that it was not 
before the RO at the time of the February 1994 decision.  
Although the May 1993 service clinical record may have been 
associated with the claims file in February 1994, for the 
service medical records were presumably in the claims file at 
that time, the Board will for purposes of this adjudication 
characterize that service clinical record as new because it 
cannot exclude the possibility that the document was not 
before the RO.  The additional evidence received after 
February 1994 is not material, however, as it does not 
provide probative evidence as to the etiology of a headache 
disorder or a sleep disorder, or a link between these current 
disorders and an injury or disease in active service.  The VA 
clinical records provide evidence of current headache and 
sleep disorders, but fail to discuss the etiology of these 
symptoms.  Several clinical records discussed the appellant's 
statements to examiners that the disorder began in service.  
This evidence is simply a transcription by a medical examiner 
of what the appellant said, unenhanced by any additional 
medical comment by that examiner.  As such, it does not 
comprise probative evidence of diagnosis of a disease entity 
in service or of nexus between a current disease and service.  
A bare transcription of a lay history is not transformed into 
probative evidence merely because the transcriber happens to 
be a medical professional.  LeShore v. Brown, 8 Vet. App. 
406, 408-10 (1995); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (record does not show that appellant has 
requisite medical expertise to render a medical opinion). 

The new evidence is not so significant to the issues in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the February 1994 rating 
decision is not both new and material, the preponderance of 
the evidence is against the claim, and the application to 
reopen must be denied.  


ORDER

The application to reopen claims of entitlement to service 
connection for a headache disorder and a sleep disorder is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

